Citation Nr: 0722311	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-15 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Propriety of the finding the veteran was a fugitive felon 
resulting in the termination of compensation payments for the 
period from June 1, 2003, to August 17, 2005.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran and his spouse testified at a Travel Board 
hearing before the undersigned acting Veterans Law Judge in 
February 2007.  The record was left open for the veteran to 
submit additional evidence.

The veteran submitted additional evidence in February 2007.  
He also included a waiver of consideration by the agency of 
original jurisdiction.  Accordingly, the evidence will be 
considered by the Board in its appellate review.

At the February 2007 hearing, the Board granted the veteran's 
motion to have his case advanced on the Board's docket.

Finally, the Board notes that the RO styled the issue on 
appeal as whether there was clear and unmistakable evidence 
(CUE) in the administrative decision that terminated the 
veteran's disability compensation in August 2005.  A claim of 
CUE is a collateral attack on a final decision.  That is not 
the case here.  The veteran expressed his disagreement with 
the termination decision and perfected his appeal of same.  
The Board has restyled the issue to its current form to 
appropriately reflect the status of the issue. 


FINDINGS OF FACT

1.  The veteran was granted service connection for diabetes 
mellitus, and awarded a 10 percent disability rating in June 
2004.  The effective date for service connection and the 10 
percent rating was May 6, 2003.

2.  The RO received notice of an outstanding warrant for the 
veteran in May 2005.  The warrant was outstanding from 
November 1998.

3.  The veteran's disability compensation was terminated, due 
to the RO's determination of his status as a fugitive felon, 
as of June 1, 2003, in October 2005.

4.  The veteran presented evidence that an indictment against 
him was dismissed as of August 17, 2005.  His disability 
compensation was restored from that date.

5.  The evidence of record does not establish that the 
veteran met the definition of a fugitive felon.


CONCLUSION OF LAW

The veteran was not a fugitive felon and the termination of 
his disability compensation was not proper.  38 U.S.C.A. 
§ 5313B (West 2002); 38 C.F.R. § 3.665(n) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was granted service connection for residuals of 
an acromioclavicular (AC) joint separation of the left 
shoulder in December 1980.  He was awarded a noncompensable 
disability rating at that time.

The veteran submitted a claim for an increased rating for his 
left shoulder and for service connection for diabetes 
mellitus and prostate cancer in May 2004.  The issues of 
diabetes mellitus and prostate cancer were based on the 
veteran's presumed herbicide exposure from his service in the 
Republic of Vietnam.

The veteran was granted service connection for diabetes 
mellitus in June 2004.  He was awarded a 10 percent 
disability rating.  The effective date for the grant of 
service connection and the 10 percent rating was May 6, 2003.

The veteran was granted service connection for his prostate 
cancer and awarded a 100 percent rating in July 2004.  The 
effective date for service connection and the 100 percent 
rating was May 6, 2004.  The veteran withdrew the issue 
involving his left shoulder.

The RO received notice of an outstanding warrant for the 
veteran from the VA Office of the Inspector General (OIG) in 
May 2005.  The warrant was issued in Pearl River County, 
Mississippi, in November 1998.  

The RO wrote to the veteran proposing to terminate his 
disability compensation in June 2005.  The proposed 
termination was based on a finding that the outstanding 
warrant was evidence of the veteran being a fugitive felon.  

The veteran's attorney responded to the letter in July 2005.  
She stated that her office had represented the veteran in the 
matter since 1998.  She said that she had been informed that 
no actions were taken against the veteran.  She informed the 
RO that action had been taken to dismiss the case against the 
veteran.  She attached a copy of a Motion to Dismiss (motion) 
that was filed with the circuit court in Pearl River County, 
Mississippi, in July 2005.  

The motion acknowledged that the veteran had been arrested 
and charged with an offense in January 1998.  He had posted a 
surety bond.  The veteran made every court appearance 
beginning in April 1998 at which time he was told the matter 
would be bound over to await action from the Grand Jury.  The 
motion further detailed that the veteran constantly conferred 
with the clerk's office of the circuit court and the 
sheriff's office to see if the veteran had been indicted.  
The attorney further asserted that as late as January 5, 
1999, an inquiry was made as to whether the veteran had been 
indicted and he was informed that he had not.  The attorney 
said that she attached correspondence to the motion to 
document inquiries made in the case (such copies were not 
attached to the copy of the motion provided to VA).  The 
attorney also stated that she had made the district 
attorney's office, the bondsmen, and the court aware of her 
representation in the case and had constantly followed 
through to secure the status of the case.

The attorney stated that the veteran first became aware of 
the outstanding warrant by notice from VA in 2005.  She 
contacted the district attorney's office and learned that the 
veteran had been indicted in March 1998.  Despite the 
veteran's efforts to get information on his case, he was not 
informed of the indictment.  

Finally, the attorney stated that the veteran was a lifelong 
resident of the county and had resided at the same address 
where he could have been served with the indictment.  She 
also said that the veteran had inquired as late as March 2005 
as to whether or not the matter had been resolved and was 
informed that there were no pending charges or indictment 
against him.  

The RO issued a decision that terminated the veteran's 
compensation benefits in October 2005.  The RO terminated the 
payments as of June 1, 2003, as this was the earliest date 
for which he had received VA disability compensation 
benefits.  The veteran was informed that he needed to submit 
evidence to show that his fugitive status had been cleared.  

A copy of an Order of Dismissal (Order) from the circuit 
court of Pearl River County was received at the RO in St. 
Petersburg, Florida, in September 2005.  The Order was 
received at the Jackson RO in October 2005.  The Order stated 
in pertinent part:

THIS CAUSE having come on upon the 
motion of the defense to dismiss for 
the reasons set out in the motion 
and the court having considered the 
matter finds that the indictment was 
not served during term of office of 
Sheriff [D.M.] and that the 
defendant had not changed his 
address and his attorney had written 
Sheriff [M.] asking if he had been 
indicted and Sheriff [M.] never 
responded or served him and that 
Sheriff [S.] served the Defendant 
after he took office in 2005 and 
that the indictment should be 
dismissed.  It is therefore, 

ORDERED AND ADJUDGED that the 
indictment is hereby dismissed. . .

Circuit court, Pearl County, Mississippi, Order of Dismissal, 
dated August 17, 2005.

The RO wrote to the veteran in October 2005.  He was informed 
that applicable law required the RO to stop his compensation 
benefits from June 1, 2003, until the date the warrant was 
cleared - August 17, 2005.  The veteran's disability 
compensation award was restored as of August 17, 2005.

The veteran and his spouse testified at a Travel Board 
hearing in February 2007.  The veteran testified about his 
arrest.  He said that he never heard anything more about his 
case after he was released from jail.  He said that he 
contacted the court clerk about his case every six months.  
The veteran also testified that he had lived at the same 
address during the entire time from 1998 to the present.  He 
said he was never notified that there was an outstanding 
warrant for him.  He said he first learned of the outstanding 
warrant from VA and the Social Security Administration (SSA).  
The veteran's spouse noted that they had been married for 
nearly 40 years and had lived together during that time.  The 
veteran's spouse testified that they had been at the same 
address since December 1974.  

As noted in the Introduction, the veteran submitted 
additional evidence after the hearing that consisted of a 
letter from his attorney dated in February 2007.  The 
attorney noted the date of the arrest in January 1998.  She 
also stated that the veteran constantly contacted the 
sheriff's office and the court to see if and when he would be 
bound over to the Grand Jury.  She also said that letters 
were constantly written by her office from 1998 to 2003 
inquiring whether an indictment had been issued.  The 
attorney advised that she became aware of the outstanding 
warrant when the veteran informed her after the contact from 
VA.  She also stated that the veteran was a lifelong resident 
of the county and had lived at the same address.  He was 
never served with a warrant.  Finally, the attorney said that 
she was attaching copies of letters of inquiry that were sent 
over the years.  However, no letters were included in the 
evidence submitted.  There was a partial copy of the motion 
and a copy of the Order.

The Board notes that there is of record a VA Form 10-7131, 
Exchange of Beneficiary Information and Request for 
Administrative and Adjudicate Action, dated in April 1981.  
The form lists the same street address for the veteran as 
identified by his attorney in the motion.

Analysis

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  See 38 U.S.C.A. § 5313B (West 2002).  The 
implementing regulation, 38 C.F.R. § 3.665(n), provides: 

Fugitive Felons:  

(1)	Compensation is not payable on behalf of a veteran 
for any period during which he or she is a fugitive 
felon.  Compensation or DIC is not payable on behalf of 
a dependent of a veteran for any period during which 
the veteran or the dependent is a fugitive felon.  

(2)	For purposes of this section, the term fugitive 
felon means a person who is a fugitive by reason of:  
(i) Fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an 
attempt to commit an offense, which is a felony under 
the laws of the place from which the person flees; or 
(ii) Violating a condition of probation or parole 
imposed for commission of a felony under the Federal or 
State law.  

(3)	For purposes of paragraph (n) of this section, the 
term felony includes a high misdemeanor under the laws 
of a State which characterizes as high misdemeanors 
offenses that would be felony offenses under Federal 
law.  

(4)	For purposes of paragraph (n) of this section, the 
term dependent means a spouse, surviving spouse, child, 
or dependent parent of a veteran.  

38 C.F.R. § 3.665(n) (2006).

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th 
Ed. 2004) defines "fugitive" as a person who flees or 
escapes; a refugee; or as a criminal suspect or a witness in 
a criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.  

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the SSA and food stamps from the Department of Agriculture.  
VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 
'was designed to cut off the means of support that allows 
fugitive felons to continue to flee.'  Id.  The SSA's 
fugitive felon provision is essentially identical to the VA 
provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

As the veteran was not convicted of a felony in this matter, 
and has not violated the conditions of a parole or probation, 
the only definition of fugitive felon that may apply in this 
case is the one providing that a fugitive felon is a person 
"fleeing to avoid prosecution" for an offense or an attempt 
to commit an offense that is a felony under the laws under 
the place from which the person flees.  Both the controlling 
statute and the regulation specifically include the 
intentional act of "fleeing to avoid prosecution" as a 
condition of finding fugitive felon status.  As alluded to 
above, flight or hiding is also necessary to meet the legal 
definition of fugitive.  See Blacks, supra.

To engage in an intentional act of fleeing from prosecution, 
the veteran would first have to know that he was facing 
prosecution.  When the warrant was issued, the veteran was 
living in the same county where the warrant was issued and 
there is no evidence that the warrant was served on him, that 
there was an attempt to serve it on him, or that he was 
otherwise notified of it prior to June 2005.  Moreover, the 
evidence shows that an indictment was handed down in March 
1998 but neither the veteran nor his attorney was notified of 
this action.  Further, the veteran, and his attorney, made 
multiple inquiries of the appropriate authorities to 
determine the status of his case and were never informed of 
either the indictment or warrant.

The Board's finding that an individual must have at least 
some knowledge of prosecution before he can be found to be 
fleeing from such is consistent with the interpretation by 
several federal courts of the essentially identical SSA 
fugitive felon provision.  In December 2005, the Second 
Circuit Court of Appeals found that under that statute, in 
order for a person to be fleeing prosecution:

Thus there must be some evidence 
that the person knows his 
apprehension is sought.  The 
statute's use of the words "to 
avoid prosecution" confirms that 
for 'flight' to result in a 
suspension of benefits, it must be 
undertaken with a specific intent, 
i.e. to avoid prosecution.

Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005).

As noted, here there is no evidence that the veteran knew 
that his apprehension was sought.  See also Garnes v. 
Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 2004) and 
Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004) also 
finding that an intent to avoid prosecution was required for 
a fugitive felon finding under the SSA statute.  In both 
decisions, the district court found the SSA's interpretation 
that the mere presence of a warrant was sufficient to 
establish fugitive felon status was in contradiction to the 
underlying statute and regulations applicable to SSA 
benefits.

The Board finds that the same reasoning is applicable in this 
case.  The record does not show that the veteran received any 
notice that he was actually going to be prosecuted.  Without 
such notice, there can be no finding that he engaged in the 
intentional act of "fleeing from prosecution".  

The Board is not charged with determining whether the veteran 
had engaged in criminal conduct but with only whether he may 
be considered a "fugitive felon" under controlling statute 
and regulation.  It is not shown that prior to June 2005 he 
was aware of the November 1998 warrant or the March 1998 
indictment.  The veteran maintained continual contact with 
the county sheriff's office, the law enforcement agency that 
would execute the warrant for the county.  When the veteran 
was advised of the warrant, his attorney promptly moved to 
have the indictment dismissed and was successful.  Such 
actions do not reflect the intentional act of "flight from 
prosecution" necessary to establish fugitive felon status.    
Consequently, the veteran cannot be considered to have been a 
fugitive felon under the controlling statute and regulation.  

As the veteran is not shown to have been a fugitive felon 
from June 1, 2003 to August 17, 2005, the termination of his 
compensation payments for that period of time was not 
warranted.  


ORDER

The termination of VA disability compensation from June 1, 
2003, to August 17, 2005 was not proper.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


